Citation Nr: 1708314	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  10-21 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for L5-S1 degenerative disc disease (DDD). 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 







INTRODUCTION

The Veteran served on active military duty from September 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for DDD with an evaluation of 10 percent effective October 2008.   Since that time, the RO has increased the Veteran's DDD rating to 40 percent effective also as of October 2008, the date of service connection.

Ordinarily, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, while the evaluation for the Veteran's has been increased since he filed his substantive appeal, the issue is still before the Board as the maximum benefit allowed has not been assigned.
The Board previously remanded this case in July 2016 and December 2013.  


FINDING OF FACT

The Veteran's service-connected DDD is not manifested by ankylosis, prescribed bedrest, or associated neurological abnormalities. 


CONCLUSION OF LAW

The criteria are not met for entitlement to an initial rating higher than 40 percent for L5-S1 Degenerative Disc Disease. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5242 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letters sent in September 2009 and April 2011.  The Board acknowledges these letters were sent after the initial adjudication of the claim.  However, the deficiency was cured as there were subsequent adjudications after the letters were sent. 

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's VA medical records are in the record, and the Veteran was given VA examinations in May 2011 and August 2016.  The examiners' respective reports are of record. As discussed in greater detail below, there are limited schedular bases for a rating in excess of 40 percent.  The Board finds that the most recent VA examination provides the necessary findings to make this adjudication and substantially complies with the Board's remand directives.  Therefore, the VA has satisfied the duty to assist by securing medical evidence regarding the manifestation of the Veteran's DDD. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

The RO has rated the Veteran's DDD as 40 percent disabling pursuant to DCs 5299-5242.  Hyphenated DCs are used when a rating under one DC requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016).  

When an unlisted disease or injury is encountered, it will be rated by analogy under a DC built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits. 38 C.F.R. § 4.27(2016).  Here, because DDD is not listed in the Rating Schedule, the Veteran's condition is rated as 5299 by analogy to degenerative arthritis.   

DC 5242 is part of the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71a, DCs 5235-5243 (2016).  Under this formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.

In this case, the evidence of record shows that a rating higher than 40 percent is not warranted for the Veteran's DDD.  His VA examination from August 2016 and June 2010, both show that he does not have ankylosis.  The Veteran had 30 degree forward flexion, with pain noted from 20 to 30 degrees, in his June 2010 VA examination.  His most recent exam shows 75 degrees forward flexion with no pain noted, but examiner indicated that the Veteran's range of motion should be considered normal.  Furthermore, the Veteran did not report functional loss or impairment in the most recent examination.  Considering this evidence, the severity of the Veteran's current condition is less than what is contemplated by a 50 percent rating.   There is no higher rating available based on limited range of motion.  The most recent examination explicitly showed that the Veteran did not have ankylosis.  

Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  In this case, there is no indication of any neurological abnormalities, including bowel or bladder impairment as noted in the Veteran's August 2016 examination.  On this basis, the Board finds that separate ratings under Note (1) are not warranted.

Reviewing the examinations of record, there is no evidence that the disability has resulted in IVDS requiring prescribed bed rest.  On this basis, the Board finds that it need not further discuss these alternative rating criteria.

Ordinarily, the Board may also apply an extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2016).  Here, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected DDD that would render the schedular criteria inadequate.  The Veteran's primary contention is chronic back pain, which is contemplated in the rating schedule.  Thus, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary. 

Considering the above, the preponderance of the evidence weight against assigning a rating in excess of 40 percent.


ORDER

Initial rating higher than 40 percent for L5-S1 Degenerative Disc Disease is denied. 





____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


